Exhibit 10.1

ASSET PURCHASE AND SALE AGREEMENT

This ASSET PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into this
30th day of June, 2007; however, the same shall be effective on and as of April
1, 2007 (the “Effective Date”), by, between and among                           
                             , a Delaware limited partnership (“Seller”); and
WARREN RESOURCES, INC., a Maryland corporation (“Buyer”). Seller and Buyer may
be referred to herein individually as a “Party” and collectively as the
“Parties.”


RECITALS:

WHEREAS,  Seller is the owner of certain working interests, net revenue
interests, oil and gas leasehold interests, mineral interests, and the oil and
gas wells located thereon, as more particularly described in Exhibit A attached
hereto and made a part hereof (collectively, the “Property Interests”).

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the above-described kinds and types of Property Interests of
Seller; and

WHEREAS, Seller desires and Buyer agrees to also release the Seller and its
partners of any environmental and plugging and abandonment liability of any of
the Property Interests.

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and representations contained herein, and upon the terms, conditions, and
provisions set forth below, the Parties agree as follows:

ARTICLE I


TERMS OF PURCHASE AND SALE

A.                                  Property Interests. All of Seller’s, right,
title and interest in and to the following shall herein be called the Property
Interests:

(i)                                     The oil, gas and water injection wells
described in EXHIBIT A hereto (the “Wells”), together with all oil, gas and
mineral production from the Wells;

(ii)                                  All oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
therefrom, together with all minerals produced in association with these
substances (collectively called the “Hydrocarbons”) in and under and which may
be produced and saved from or attributable to the Wells, and all profits,
proceeds, products, revenues and other income from or attributable thereto;

(iii)                               All the property, rights, privileges,
benefits and appurtenances in any way belonging, incidental to, or pertaining to
the property, interests and rights described in Sections A (i) through A (iv)
including the Wells and reserves of unproduced oil and natural gas in place,
including, to the extent transferable, all exploration agreements, letter
agreements, product purchase and sale contracts, surface leases, gas gathering
contracts, processing agreements, compression agreements, equipment leases,
permits, gathering lines, rights-of-way, easements, licenses, farmouts and
farmins, options, orders, pooling, spacing or consolidation agreements and
operating agreements and all other agreements relating thereto into which the
Seller has entered (the “Contracts”); and

  


--------------------------------------------------------------------------------


(iv)                              All of the files, records, data (including
seismic data and related information) and other documentary information
maintained in the normal course of business by Seller pertaining to the Wells,
Hydrocarbons and the Contracts (collectively, the “Data”) in the format
maintained by Seller. The Data shall not, however, include any information,
which, if disclosed, would cause Seller to breach any contract or agreement.
Seller will use reasonable efforts to obtain any required consent to disclose
such information.

Notwithstanding anything in this Agreement to the contrary, (i) Seller will
retain and not transfer to Buyer the Property Interests described in Exhibit
A-2, including but not limited to, any Property Interests expressly retained by
Seller or otherwise disposed of not in violation of any provision of this
Agreement during the period from date hereof until the date of the proposed
Final Settlement Statement as described in Article I-G below (the “Excluded
Assets”); and (ii) Buyer will not assume and will be deemed not to have assumed
and be responsible for, and Seller will be solely and exclusively liable and
responsible for, any indebtedness (as defined below), obligations, contracts or
liabilities of Seller relating to the Excluded Assets, including but not limited
to, the obligations pertaining to Environmental Liabilities, General
Liabilities, Plugging and Abandonment Obligations (as defined below) and other
liabilities otherwise  assumed by Buyer under the terms of this Agreement
(collectively, the “Retained Liabilities”)

B.                                    Purchase Price.  Buyer agrees to purchase
and pay for and Seller agrees to sell and transfer all of Seller’s right, title
and interest in and to the Property Interests, including all oil and gas leases,
lands and depths associated therewith (as more particularly described hereafter)
for a consideration in value equal to $                      (the “Purchase
Price”). At Seller’s instruction, the aggregate Purchase Price shall be payable
at Closing by delivering (a) $                 in cash, and
(b) $                 in                         unregistered (i.e., restricted)
shares of Buyer’s common stock, $0.0001 par value (the “Common Stock”), which
number shares was determined by dividing the Purchase Price by amount equal to a
20% discount from the weighted average sales price for Warren’s publicly traded
common stock for the period from January 1, 2007 through March 31, 2007 (the
“Common Stock Value Per Share”). The Purchase Price shall be subject to
post-Closing adjustments as provided in Article I-A  and I-G hereof.

C.                                    Allocation of Purchase Price.  The Parties
specifically acknowledge and agree that the Purchase Price shall be allocated to
the Property Interests in accordance with the allocations set forth on EXHIBIT
“A” attached hereto.  Except as is otherwise required by the Internal Revenue
Service or other governmental tax authority, or as is otherwise required by law,
as determined by the Parties’ respective tax and legal advisors in their sole
and absolute discretion, by their execution of this Agreement, the Parties
acknowledge and agree that the allocations set forth on EXHIBIT “A” are and
shall be valid and binding for tax, legal, accounting, and business purposes,
and all Parties shall consistently report such allocations, if or the extent
necessary, to the Internal Revenue Service on the applicable federal form.

D.                                    Assignment.  As consideration for payment
of the Purchase Price, at or before the Closing, Seller agrees to and shall
execute an assignment, conveyance, and bill of sale to and in favor of Buyer in
order to convey to Buyer all right, title, and interest of Seller in and to the
Property Interests, including all oil and gas leases, lands, depths, unit
agreements, unit operating agreements, contracts and other rights, incidents of
ownership and privileges associated therewith, including the Joint Venture, free
and clear of liens and encumbrances (collectively, the “Property”).  Included
with the Property shall also be all rights, titles and interests of Seller in
and to all materials, supplies, machinery, equipment, improvements and other
personal property and fixtures (including, but not by way of limitation, all
wells, wellhead equipment, pumping units, flowlines, tanks, buildings, injection
facilities, water disposal facilities, compression facilities, gathering
systems, and other equipment) located on the subject

2


--------------------------------------------------------------------------------


properties and used in connection with the exploration, development, operation
or maintenance thereof. Such Assignment, Conveyance, and Bill of Sale shall be
in the form attached hereto as EXHIBIT “B” and incorporated herein for all
purposes by this specific reference.  The effective date of the Assignment,
Conveyance, and Bill of Sale is and shall be April 1, 2007, at 12:01 a.m.,
Mountain Daylight Savings Time.

E.                                      Closing.  The execution of this
Agreement and closing of the purchase and sale and other transactions
contemplated hereby, as well as the execution of all instruments, documents, and
agreements attached as exhibits hereto or that otherwise may be necessary to
fully effectuate the intent hereof (the “Closing”), shall take place on or
before June 30, 2007 at the offices of Buyer located at 489 Fifth Avenue, New
York, New York 10017, or at a geographical location or in another manner that
may be mutually agreed to by the Parties.

F.                                      Assumed Liabilities.  Assumed
Liabilities” means all Environmental Liabilities, General Liabilities, Plugging
and Abandonment Obligations and other liabilities expressly assumed by Buyer
under the terms of this Agreement

G.                                  Post-Closing Adjustments.  Within thirty
(30) days after Closing, Seller shall prepare and deliver to Buyer, in
accordance with this Agreement and generally accepted accounting principles, a
statement (herein called the “Final Settlement Statement”), setting forth each
adjustment or payment that was not finally determined as of the Closing or in
accordance with this Article I, and showing the calculation of such
adjustments.  As soon as practicable after receipt of the Final Settlement
Statement, Buyer shall deliver to Seller a written report containing any changes
that Buyer proposes be made to the Final Settlement Statement.  The Parties
shall undertake to agree with respect to the amounts due pursuant to such
post-Closing adjustment no later than ten (10) days after Buyer’s receipt of the
Final Settlement Statement.  The date upon which such agreement is reached shall
be herein called the “Final Settlement Date.” In the event, as a result of the
Final Settlement Statement (i) Buyer owes Seller additional monies, Buyer shall
pay Seller or to Seller’s account (as designated by Seller) in immediately
available federal funds such amount; or (ii) Seller owes Buyer monies, at
Buyer’s option, Seller shall either: (a) pay Buyer or to Buyer’s account (as
designated by Buyer) in immediately available federal funds such amount, or (b)
return that amount of shares of Common Stock earlier delivered to Seller based
upon the same Common Stock Value Per Share used at Closing that equals that
amount due Buyer. Payment or delivery of shares of Common Stock shall be made
within five (5) days after the Final Settlement Date.

                                                                                             
H.                                                                                   
General Release. The Parties hereby declare and represent that any potential
damages sustained by any Party, or causes of action for the same, are uncertain,
indefinite, or may be not be fully known at this time.  Therefore, the Parties
have entered into this Agreement and made the representations, warranties, and
covenants contained herein in full and complete settlement, satisfaction,
release and discharge of any and all claims or demands whatsoever arising out of
or relating to the relationship between the Parties, as more particularly stated
or referred to in the recitals portion of this Agreement or elsewhere herein.

I.                                         Investment. Seller hereby represents
and warrants to the Buyer as follows with respect to the unregistered shares of
Common Stock to be delivered as consideration (collectively the “Securities”):

(a)                                  Seller hereby represents and warrants to
Buyer that it is was not formed for the purpose of this transaction and is an
“accredited investor” as that term is defined in Rule 501 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Securities Act”).

3


--------------------------------------------------------------------------------


(b)                                 Seller has experience in evaluating and
investing in private placement transactions so that Seller is capable of
evaluating the merits and risks of Seller’s investment in the Buyer.

(c)                                  Seller is acquiring the Securities for
investment for Seller’s own account, not as a nominee or agent, and not with the
view to, or for resale in connection with, any distribution thereof. Seller
understands that the Securities have not been, and will not be, registered under
the Securities Act by reason of a specific exemption therefrom.

(d)                                 Seller acknowledges that the Securities must
be held indefinitely unless subsequently registered under the Securities Act or
an exemption from such registration is available. Seller is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions.

(e)                                  The certificate or certificates
representing the Shares shall bear the following legend (as well as any legend
required by applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

Seller agrees that, in order to ensure compliance with the restrictions referred
to herein, the Buyer may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and that, if the Buyer transfers its own securities, it
may make appropriate notations to the same effect in its own records.

J.                                      Other Terms and Conditions.  All of the
terms, conditions, and provisions contained in this Agreement are not mere
recitals and serve as valuable consideration by, between, and among the Parties
under and pursuant to this Agreement.

ARTICLE II


WARRANTIES OF PARTIES

A.                                    Representations of Seller.  Seller
represents to Buyer that:

(i)                                    Organization And Qualification.  Seller
is a limited partnership duly organized, validly existing and in good standing
under the laws of the State of Delaware.

(ii)                                Due Authorization.  Subject to receiving the
requisite approvals from its members under its Limited Partnership Agreement,
Seller shall at Closing have full power to enter into and perform its
obligations under this Agreement and have taken all proper action to authorize
entering into this Agreement and the performance of its obligations hereunder.

(iii)                            Approvals.  Except for approvals (“Routine
Governmental Approvals”) required to be obtained from governmental entities who
are lessors under leases forming a part of the Property Interests (or who
administer such leases on behalf of such lessors) which are customarily obtained
post-closing and which Seller has no reason to believe cannot be obtained,
neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, nor the compliance with the

4


--------------------------------------------------------------------------------


terms hereof, will result in any default under any agreement or instrument to
which Seller is a party or by which the Property Interests are bound, or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Seller or to the Property Interests.

(iv)                               Valid, Binding And Enforceable.  This
Agreement constitutes (and the Conveyance will, when executed and delivered,
constitute) the legal, valid and binding obligation of Seller, enforceable in
accordance with their respective terms, except as limited by bankruptcy or other
laws applicable generally to creditor’s rights and as limited by general
equitable principles.

(v)                                   Litigation.  There are no pending suits,
actions, or other proceedings in which Seller is a party and has been served
with process (or, to the best of Seller’s knowledge, which have been threatened
to be instituted against Seller) which affect the Property Interests in any
material respect (including, without limitation, any actions challenging or
pertaining to Seller’s title to any of the Property Interests), or affecting the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

(vi)                               Special Title Warranty.  Seller hereby binds
itself to warrant and forever defend all and singular title to the Property
Interests unto Buyer, its successors and assigns, against every person lawfully
claiming or to claim the same or any part thereof, by, through and under Seller,
but not otherwise.

B.            Representations of Buyer.  Buyer represents to Seller that:

(i)                                  Organization And Qualification.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and is qualified to do business and in good standing
in the states where the Property Interests are located.

(ii)                                Due Authorization.  Buyer has full power to
enter into and perform its obligations under this Agreement and has taken all
proper action to authorize entering into this Agreement and the performance of
its obligations hereunder.

(iii)                            Approvals.  Except for Routine Governmental
Approvals, neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with
the terms hereof, will result in any default under any agreement or instrument
to which Buyer is a party, or violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Buyer.

(iv)                               Valid, Binding And Enforceable.  This
Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable in accordance with its terms, except as limited by bankruptcy or
other laws applicable generally to creditor’s rights and as limited by general
equitable principles.

(v)                                   No Litigation.  There are no pending
suits, actions, or other proceedings in which Buyer is a party and has been
served with process (or, to Buyer’s knowledge, which have been threatened to be
instituted against Buyer) which affect the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

5


--------------------------------------------------------------------------------


ARTICLE III

ENVIRONMENTAL MATTERS; PLUGGING AND ABANDONMENT

3.1                               No Admission Against Interest: Nothing
contained in this Section, or elsewhere in this Agreement, shall be construed to
be an admission against interest as to Seller or Buyer. Seller and Buyer have
not included Environmental Liability related provisions herein due to any
perceived liability and specifically disclaim the existence of any such
liability to third parties (including governmental entities) based on contract,
tort, statute or otherwise.

3.2                               Physical Condition Of The Assets: Buyer
acknowledges that the Assets have been used for oil and gas drilling and
production operations, gas processing operations, related oil field operations
and possibly for the storage and disposal of Deleterious Substances, and the
Assets may be contaminated with such materials. Physical changes in or under the
Leasehold Interests, Oil and Gas Properties or adjacent lands may have occurred
as a result of such uses. The Assets may contain wells, sumps, landfills, pits,
ponds, tanks, impoundments, foundations, pipelines and other equipment, whether
or not of a similar nature, any of which may be buried and contain Deleterious
Substances, and the locations of which may not be known to Seller or be readily
apparent by a physical inspection of the property. Further, spills, leaks,
blowouts and routine operations may have led to contamination of the Assets with
Deleterious Substances, the locations of which may not be known to Seller or be
readily apparent by a physical inspection of the property. Buyer understands
that Seller does not have the requisite information with which to determine the
exact nature or condition of the Assets nor the effect any use has had on the
physical condition of the Assets. In addition Buyer acknowledges that some oil
field production equipment may contain asbestos and/or NORM. In this regard,
Buyer expressly understands that NORM may affix or attach itself to the inside
of wells, materials and equipment as scale or in other forms, and that wells,
materials and equipment located on the Assets described herein may contain
asbestos and NORM, and that NORM in the form of scale or in other forms may have
become dislodged from the inside of wells, materials and equipment and be
located on the Assets and that asbestos and NORM containing materials may be
buried or have been otherwise disposed of on the Assets. Buyer also expressly
understands that special procedures may be required for the removal and disposal
of asbestos, NORM, and other Deleterious Substances from the Assets where they
may be found.

3.3                               Endangered Species, Critical Habitat,
Wetlands, Geologic Hazards And Flooding: “Endangered Species” as used herein
shall have the same meaning as “endangered species” is defined pursuant to 16
U.S.C.1532(6) or the laws of the state in which the Leasehold Interest is
located; as “threatened species” is defined pursuant to 16 U.S.C. 1533(30) or
the laws of the state in which the Leasehold Interest is located; and/or, as a
candidate species for such listing under federal or state law. “Critical
Habitat” as used herein shall have the meaning as defined pursuant to 16 U.S.C.
1532(5). “Wetland” as used herein shall have the meaning as defined in 40 Code
of Federal Regulations ss.230.3(a), or under the laws of the state in which the
Leasehold Interest is located. “Geologic Hazards” as used herein shall include
seismic hazard and any earth slides or other earth movement. “Flooding” as used
herein shall include the risks associated with a flood plain, flood way or
restriction zone and/or any diminution in the value of the Property or
restriction of its use by reason of the risk of water entering or remaining
thereon. WITHOUT IN ANY WAY LIMITING ANY  OTHER DISCLAIMERS OF WARRANTY HEREIN
AND NOTWITHSTANDING ANY  DISCLOSURES MADE BY SELLER TO BUYER, SELLER DISCLAIMS
ANY EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION AS OF THE DATE OF THIS
AGREEMENT AND/OR AS OF THE CLOSING OF THE COMPLETENESS OF ANY SUCH DISCLOSURE OR
THAT THE ASSETS ARE FREE FROM ANY ENDANGERED SPECIES OR THAT ALL OR ANY PART OF
THE ASSETS ARE NOT A CRITICAL HABITAT OR A WETLAND, OR THAT ANY PART OF THE
ASSETS DOES NOT INCLUDE A GEOLOGIC HAZARD, OR THAT ANY PART OF THE ASSETS ARE
NOT SUBJECT TO FLOODING. Notwithstanding any knowledge that could be imputed to
Seller, Buyer has the

6


--------------------------------------------------------------------------------


obligation to ascertain the presence of and extent of any Endangered Species,
Critical Habitat, Wetland, Geologic Hazards and the risk of Flooding on the
Assets.

3.4                               Assumption Of Environmental Liabilities: Buyer
shall assume and discharge any and all Environmental Liabilities relating to or
arising from the Assets, whether relating to or arising from ownership or
operations before or after the Effective Date, except     Buyer assumes no
Environmental Liabilities unless and until Closing occurs. “Environmental
Liabilities” means all obligations, duties, losses, liabilities, claims, fines,
expenses, damages, costs (including attorney’s fees and expenses) or penalties
created by, related to, or arising out of any environmental law, whether
accruing before or after the Effective Date; including all Plugging and
Abandonment Obligations. “Plugging And Abandonment Obligations” means all usual
and normal prudent operations for the plugging, abandonment, surface
restoration, site clearance, and disposal of related waste materials, including
NORM and asbestos, of all oil, gas injection, water or other wells, sumps, pits,
ponds, tanks, impoundments, foundations, pipelines, structures and equipment of
any kind or description on the Assets, in compliance with all applicable
contractual obligations and applicable rules and regulations of governmental
bodies having jurisdiction over the Assets. Plugging and Abandonment Obligations
do not include cleanup of polluted lands, air or water other than routine
cleanup normally associated with plugging and abandonment, such cleanup
obligations which are other than routine being included within the definition of
Environmental Liabilities.

ARTICLE IV


INDEMNIFICATION

The Parties agree to and shall indemnify and hold each other harmless from and
against any and all liability, damage, loss, claims, demands, and actions of any
nature whatsoever, including those initiated or claimed by any and all third
parties, which arise out of, are connected with, or are claimed to arise out of
or be connected with any agreements between the Parties, the mutual termination
of such agreements and any other recitals, terms, conditions, and provisions
more particularly set forth herein, including attorney’s fees and costs
associated therewith. In the event any claim or cause of action is made or filed
by any person against Buyer, as a result of or arising out of the breach by
Seller of any of the terms of this Agreement, then Seller agrees to and shall
defend Buyer from such claims or causes of action, and hold Buyer harmless from
any and all loss, liability and expense which may be incurred in connection
therewith, including attorney’s fees and costs. In the event any claim or cause
of action is made or filed by any person against the Seller as a result of or
arising out of the material breach by Buyer of any of the terms of this
Agreement, then Buyer agrees to and shall defend Seller from such claims or
causes of action, and hold Seller harmless from any and all loss, liability and
expense which may be incurred in connection therewith, including attorney’s fees
and costs.  Buyer further agrees to indemnify and hold Seller harmless from any
and all liability in tort or contract, damages, loss, claims, demands, and
actions of any nature whatsoever, including those initiated or claimed by any
and all third parties and including attorneys’ fees, which arise out of, are
connected with, or are claimed to arise from the operation of the Property
Interests.

ARTICLE V

ADDITIONAL COVENANTS AND AGREEMENTS

5.1                                                       Further Assurances.
Upon the request of either Buyer or Seller, the other Party will execute and
deliver to the requesting party, or such Party’s nominee, all such instruments
and documents of further assurance or otherwise, and will do any and all such
acts and things as may reasonably be required to

7


--------------------------------------------------------------------------------


carry out the obligations of such party hereunder, to vest in Buyer good and
marketable title to the Assets to be transferred hereunder and to more
effectively consummate the transactions contemplated hereby.

5.2              Registration on Form S-3.

(a)    Request for Registration on Form S-3. Commencing in September 2007, but
no sooner than seventy-five (75) days after the Closing Date, if the Seller
requests in writing that the Buyer file a registration statement on Form S-3 (or
any successor form to Form S-3) for a public offering or distribution of the
Securities, the reasonably anticipated aggregate market value of the Securities
would exceed $1,000,000, and the Buyer is a registrant entitled to use Form S-3
to register the Securities for such an offering, then the Buyer shall use its
reasonable efforts to cause such Securities to be registered for the offering on
such form.

(b)    Limitations on Request. Notwithstanding the foregoing, the Buyer shall
not be obligated to take any action pursuant to this Section:(i) in any
particular jurisdiction in which the Buyer would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Buyer is already subject to service in
such jurisdiction and except as may be required by the Securities Act; (ii) if
the Buyer, within ten (10) days of the receipt of the request of the Seller,
gives notice to Seller of its bona fide intention to effect the filing of a
registration statement with the Commission within thirty (30) days of receipt of
such request (other than with respect to a registration statement relating to a
Rule 145 transaction, an offering solely to employees or any other registration
which is not appropriate for the registration of Securities), (iii) during the
period starting with the date thirty (30) days prior to the Buyer's estimated
date of filing of, and ending on the date six (6) months immediately following,
the effective date of any registration statement pertaining to securities of the
Buyer (other than a registration of securities in a Rule 145 transaction or with
respect to an employee benefit plan), provided that the Buyer is actively
employing in good faith all reasonable efforts to cause such registration
statement to become effective; (iv) if the Buyer shall furnish to such Seller a
certificate signed by the Chief Executive Officer of the Buyer stating that in
the good faith judgment of the Board of Directors it would be seriously
detrimental to the Buyer or Seller for registration statements to be filed in
the near future, then the Buyer's obligation to use its reasonable efforts to
file a registration statement shall be deferred for a period not to exceed sixty
(60) days from the receipt of the request to file such registration from Seller,
(v) if the Seller is eligible to sell all of its Securities under Rule 144 of
the Securities Act within any three (3) month period, or (vi) after the Buyer
has effected one (1) registration statements pursuant to this Section 5.2.

(c)    All expenses incurred in connection with the registration pursuant to
this Section 5.2 shall be borne by the Buyer, except that all selling discounts
and commissions (if any) and stock transfer taxes applicable to the shares
covered by the Registration Statement and all fees and disbursements of counsel,
if any, for the Seller relating thereto shall be borne by the Seller.

(d)    The registration rights in this Section 5.2 are not transferable by the
Seller.


ARTICLE VI


ENTIRE AGREEMENT

This Agreement is and has been executed without fraud or undue influence and of
the Parties’ own free will and volition. The Parties declare and represent to
each other that: (A) no promise, agreement, or covenant not contained herein has
been made; (B) this Agreement supersedes all prior oral or written agreements
made by them; and (C) any and all such prior agreements shall be deemed null and
void and of no further force and effect.  The Parties also agree that the terms,
conditions, and provisions of this Agreement are not mere recitals, but serve as
the consideration hereunder and are contractual in nature.

ARTICLE VII


WAIVER OF RIGHTS, POWER, BREACH OR VIOLATION

Any waiver or relinquishment of any right or power under, or the breach or
violation of, any provision of this Agreement at any time or times shall not be
deemed a waiver or relinquishment of any such right, power, breach, or violation
at any other time or times, unless specifically agreed to in writing by the
Parties.

ARTICLE XII


GENERAL PROVISIONS

A.                                    Governing Law.  This Agreement and any
other additional instruments, documents, amendments, and agreements entered into
and executed by the Parties shall be governed by and construed in accordance
with the laws of the State of Maryland.

B.                                    Notices.  Any and all notices required or
permitted to be given under this Agreement shall be in writing and shall be
effectively delivered to the other Party by personal delivery, telefax with
written confirmation of receipt, or sending the same in the United States
certified or registered mail, postage prepaid, return receipt requested, to the
address shown below, or to such other address as each Party may from time to
time designate in writing to the others.

Buyer:

 

WARREN RESOURCES, INC.

 

 

489 Fifth Avenue, 32nd Floor

 

 

New York, NY 10017

 

 

Attention: NORMAN F. SWANTON, President

 

 

  and Chief Executive Officer

 

 

 

 

Seller:

 

 

 

8


--------------------------------------------------------------------------------


C.                                    Additional Instruments.  The Parties agree
to and shall execute any and all additional instruments, documents, and
agreements deemed necessary, required, or advisable in order to fully effectuate
their intent and the purposes of this Agreement.

D.                                    Amendments.  This Agreement shall not be
deemed or construed to be modified, amended, superseded, canceled, altered or
waived, in whole or in part, except by a written instrument or amendment signed
by the Parties.

E.                                      Pronouns.  All pronouns used in this
Agreement shall include the masculine, feminine and neuter genders, and shall
include the singular and plural, and the context of this Agreement shall be read
accordingly, if so required.

F.                                      Headings.  Any title, caption or heading
contained in this Agreement is used for convenience only, shall not be deemed to
be a part of the context of this Agreement, and shall not explain, modify or
interpret any of the terms, conditions or provisions contained herein.

G.                                    Severability.  In the event any term,
condition or provision of this Agreement shall be deemed to be invalid, the same
shall not affect, in any respect, the validity of the remainder of this
Agreement.

H.                                    Assignment.  This Agreement is of a
personal nature and shall not be assigned or transferred in whole or in part by
any Party without the express prior written consent of the other Parties.

I.                                         Counterparts.  This Agreement may be
executed in multiple counterparts by each Party and each counterpart shall be
identical and deemed to be an original for all purposes; and all counterparts
shall together constitute one (1) and the same original document. Counsel for
Buyer is hereby authorized to assemble the separate counterparts into one (1) or
more original document(s) and forward originals, or photocopies thereof, to the
Parties.

J.                                      Binding Effect.  The terms, conditions,
and provisions of this Agreement, and all amendments hereto, if any, shall be
binding upon and enure to the benefit of the Parties, and their respective
heirs, successors, administrators, personal representatives, executors and
assignees.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement effective on and as
of the date set forth above.

 

 

SELLER:

 

 

 

 

 

By:

 

 

 

 

 

 

 

BUYER:

 

 

 

WARREN RESOURCES, INC., a

 

Maryland corporation

 

 

 

By:

 

 

 

10


--------------------------------------------------------------------------------